EXHIBIT 10.16



DELTA AIR LINES, INC.
2016 LONG-TERM INCENTIVE PROGRAM

1.    Purpose. The 2016 Long-Term Incentive Program (the “2016 LTIP”) is a long
term incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the
“Company”) that is intended to closely: (a) link pay and performance by
providing management employees with a compensation opportunity based on Delta
achieving key business objectives and (b) align the interests of management
employees with the Company’s other employees and stakeholders.
The 2016 LTIP is being adopted under the Delta Air Lines, Inc. 2007 Performance
Compensation Plan (“2007 Performance Plan”). It is subject to the terms of the
2007 Performance Plan and an individual’s 2016 LTIP Award Agreement (“Award
Agreement”).
Capitalized terms that are used but not defined in the 2016 LTIP shall have the
meaning ascribed to them in the 2007 Performance Plan. For purposes of the 2016
LTIP, the definitions of “Good Reason” and “Retirement” as set forth in the 2007
Performance Plan are hereby replaced or modified under Section 6 below, and
shall apply as set forth in Section 6 in lieu of the definitions of these terms
in the 2007 Performance Plan or as modified, as applicable.
2.    Plan Administration. (a) The Personnel & Compensation Committee of the
Board of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the 2016 LTIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the 2016 LTIP:
(i)     authority to construe and interpret the terms of the 2016 LTIP, and to
determine eligibility, awards and the amount, manner and time of payment of any
awards hereunder;
(ii)     authority to prescribe forms and procedures for purposes of the 2016
LTIP participation and distribution of awards; and
(iii)     authority to adopt rules and regulations and to take such actions as
it deems necessary or desirable for the proper administration of the 2016 LTIP,
which authority may be delegated to the Company’s Chief Human Resources Officer.
(b)     Any rule or decision by the Committee that is not inconsistent with the
provisions of the 2016 LTIP shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.
(c)    Notwithstanding anything contained in the 2007 Performance Plan to the
contrary, the Committee shall not have the authority to increase or decrease the
actual payout of any Performance Award (as defined below) granted to any
Participant pursuant to Section 4(b) hereunder.
3.    Individual Award Agreements. Any person offered an Award under the 2016
LTIP will be required to sign an individual Award Agreement. Execution by such
person of his or her Award Agreement will be a prerequisite to the effectiveness
of the Award under the 2016 LTIP and to the person’s becoming a Participant in
the 2016 LTIP. The terms and conditions of any Award Agreement, if contrary to
the terms of the 2016 LTIP, shall govern the rights of the corresponding
Participant.
4.    Awards.    
(a)    Restricted Stock.

(i)    Award Grant. A Participant may receive Restricted Stock as specified in
the Participant’s Award Agreement (the “Restricted Stock”).

1



--------------------------------------------------------------------------------



(ii)        Grant Date. The Grant Date of the Restricted Stock will be
determined by the Committee in accordance with the Company’s Equity Award Grant
Policy, as in effect from time to time, and set forth in a Participant’s Award
Agreement.


(iii)    Restrictions. Until the restrictions imposed by this Section 4(a) (the
“Restrictions”) have lapsed pursuant to Section 4(a)(iv), (v) or (vi) below, a
Participant will not be permitted to sell, exchange, assign, transfer, or
otherwise dispose of the Restricted Stock and the Restricted Stock will be
subject to forfeiture as set forth below.


(iv)    Lapse of Restrictions—Continued Employment. Subject to the terms of the
2007 Performance Plan and the 2016 LTIP, the Restrictions shall lapse and be of
no further force or effect with respect to one-third of the Shares of Restricted
Stock on each of the following dates: (A) February 1, 2017 (“First RS
Installment”); (B) February 1, 2018 (“Second RS Installment”); and (C) February
1, 2019 (“Third RS Installment”).1 


(v)    Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in this Section 4(a) are subject
to the following terms and conditions:
 
(A)    Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), with respect to any portion of the Restricted Stock
subject to the Restrictions, subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, the
Restrictions shall immediately lapse on the Pro Rata RS Portion as of the date
of such Termination of Employment. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason,
any Restricted Stock that remains subject to the Restrictions, other than the
Pro Rata RS Portion, shall be immediately forfeited.


“Pro Rata RS Portion” means, with respect to any portion of Restricted Stock
that is subject to the Restrictions at the time of a Participant’s Termination
of Employment, the number of Shares with respect to which the Restrictions would
have lapsed on each future RS Installment multiplied by a fraction (i) the
numerator of which is the number of calendar months2 from the Grant Date to the
date of such Termination of Employment, rounded up for any partial month and
(ii) the denominator of which is twelve (12) for the First RS Installment,
twenty-four (24) for the Second RS Installment and thirty-six (36) for the Third
RS Installment.3
(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.



 
 
 
 
 
 
1 The number of Shares subject to each RS Installment will be equal to the total
number of Shares subject to the Restricted Stock Award divided by three;
provided, that if this formula results in any fractional Share allocation to any
RS Installment, the number of Shares with respect to which the Restrictions
lapse under the First RS Installment and, if necessary, the Second RS
Installment, will be increased so that only full Shares are covered by each RS
Installment. For example, if a Restricted Stock Award covers 1,000 Shares, the
Restrictions will lapse with respect to 334 Shares under the First RS
Installment and 333 Shares under each of the Second and Third RS Installments.
  
2 For purposes of the 2016 LTIP, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2016 will
elapse as of February 29, 2016, two months will elapse on March 31, 2016, and so
on.
 
3 If this formula results in any fractional Share, the Pro Rata RS Portion will
be rounded up to the nearest whole Share.




2
    

--------------------------------------------------------------------------------



(C)    Retirement. Subject to Section 4(a)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any portion
of the Restricted Stock subject to the Restrictions, subject to the
Participant’s execution of a waiver and release of claims in a form and manner
satisfactory to the Company, the Restrictions shall immediately lapse on the Pro
Rata RS Portion as of the date of such Termination of Employment. Pro Rata RS
Portion has the meaning set forth in Section 4(a)(v)(A) above. Upon a
Participant’s Termination of Employment by reason of Retirement, any Restricted
Stock that remains subject to the Restrictions, other than the Pro Rata RS
Portion, shall be immediately forfeited.


(D)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.


(E)    For Cause. Upon a Participant’s Termination of Employment by the Company
for Cause, any portion of the Restricted Stock subject to the Restrictions shall
be immediately forfeited.


(F)     Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2016 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2016 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.

        (vi)    Change in Control. Notwithstanding the forgoing and subject to
Section 5 below, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (including the Termination
of Employment of the Participant if he or she is employed by an Affiliate at the
time the Company sells or otherwise divests itself of such Affiliate) on or
after a Change in Control but prior to the second anniversary of such Change in
Control, subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, any Restrictions in
effect shall immediately lapse on the date of such Termination of Employment and
be of no further force or effect as of such date.
(vii)    Dividends. In the event a cash dividend shall be paid with respect to
Shares at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.


(b)    Performance Awards.
(i)        Award Grant. A Participant may receive a Performance Award for a
specified target cash amount as set forth in the Participant’s Award Agreement
(a “Performance Award”).


(ii)        Grant Date. The Grant Date of the Performance Award will be
determined by the Committee and set forth in the Participant’s Award Agreement.


(iii)    Payout Criteria and Form of Payment. Except as otherwise expressly set
forth in this Section 4(b), payment, if any, of a Performance Award will be
based on the following factors as described and defined below: (A) the Average
Annual Operating Income Margin during the Performance Period of the Company
relative to the Composite Performance of the members of the Industry Composite
Group; (B) Customer Service Performance during the Performance Period of the
Company; and (C) Return on Invested Capital during the Performance Period of the
Company.

3
    

--------------------------------------------------------------------------------



The payout, if any, of a Performance Award will be made (A) in Shares,
calculated based on the Conversion Formula (as defined below), to each
Participant who is employed by the Company as an executive vice president or
more senior officer (“Executive Officer Participant”) at the time of such payout
and (B) in cash in all other circumstances.


(iv)    Definitions.
(A)    In General.
(1)
“Composite Performance” means, for purposes of determining the total Average
Annual Operating Income Margin of the Industry Composite Group, the result
obtained by treating the members of the Industry Composite Group as if they were
one combined entity.

(2)
The “Conversion Formula” will apply to convert from cash to Shares the payout,
if any, of a Performance Award to a person who is an Executive Officer
Participant at the time of such payout. First, the cash amount of the payout is
calculated in the same manner as if the payout is being made in cash. Next, the
cash amount is converted into a number of Shares based on the following formula:
A ÷ B, where:

A = the amount of the payout for the Performance Award if it is paid in cash;
and
B = the closing price of a Share on the New York Stock Exchange on the later of
(1) the date that the Committee approves the payouts, if any, of the Performance
Awards to the Executive Officer Participants following the Committee’s
determination of the achievement of the payout criteria described in Section
4(b)(iii) and (2) the third business day following the date on which the Company
publicly announces its annual financial results if this date is scheduled in the
same month that the Committee approves such payouts, if any.
(3)
“GAAP” means accounting principles generally accepted in the United States of
America.

(4)
“Industry Composite Group” means Alaska Air Group, Inc., American Airlines
Group, Inc., JetBlue Airways Corporation, Southwest Airlines Co., and United
Continental Holdings, Inc.

(5)
“Performance Period” means the period beginning on January 1, 2016 and ending on
and including December 31, 2018.

(B)    Average Annual Operating Income Margin.
(1)
The “Average Annual Operating Income Margin” for Delta and each member of the
Industry Composite Group shall be calculated by using the subject company’s
Operating Income and Total Operating Revenue for the applicable periods and the
following formula: (A ÷ B ), where:

A = Operating Income for 2016, 2017, and 2018; and
B = Total Operating Revenue for 2016, 2017, and 2018.

4
    

--------------------------------------------------------------------------------



(2)
“Operating Income” means, subject to Section 4(b)(v)(B) below, the subject
company’s consolidated operating income for the applicable periods based on its
statements of operations contained in reports on Forms 10-Q and 10-K filed with
the Securities and Exchange Commission (“SEC”) prepared in accordance with GAAP,
but excluding: (i) items presented in the line item “restructuring and other
items” or such similar line item; (ii) mark-to-market adjustments for fuel
hedges recorded in periods other than the settlement period; and (iii) other
special, unusual, or nonrecurring items which are disclosed in publicly
available filings with the SEC.

(3)
“Total Operating Revenue” means, subject to Section 4(b)(v)(B) below, the
subject company’s total operating revenue for the applicable periods based on
its regularly prepared and publicly available statements of operations prepared
in accordance with GAAP; provided, with respect to Delta, Total Operating
Revenue shall exclude the portion of revenue associated with refinery sales to
third parties net of exchange.

(C)    Customer Service Performance.
(1)
The “Customer Service Performance” for Delta shall be measured based on the
percentage point improvement in Delta’s average monthly Net Promoter Score
(“NPS”) from the 2015 calendar year to the average monthly NPS over the
Performance Period, with (A) Delta’s NPS performance attributable to domestic
travel accounting for 60% of the measure and (ii) Delta’s NPS performance
attributable to international travel accounting for 40% of the measure. The
criteria and methodology used to determine Delta’s NPS is described in a
document titled, “‘Net Promoter’: Measuring Customer Satisfaction at Delta,”
which was previously reviewed by the Committee. Company management will
periodically report to the Company’s Board of Directors regarding Delta’s NPS.

(D)
Return on Invested Capital.



(1)
The “Return on Invested Capital” for Delta shall be calculated by using Delta’s
Average Adjusted Total Operating Income and Average Invested Capital for the
applicable periods and the following formula (A/B), where:

A = Average Adjusted Total Operating Income for 2016, 2017 and 2018; and
B = Average Invested Capital for 2016, 2017 and 2018.
(2)
“Average Adjusted Total Operating Income” means, subject to Section 4(b)(v)(B)
below, Delta’s average consolidated operating income for the applicable periods
based on its regularly prepared and publicly available statements of operations
prepared in accordance with GAAP, but excluding (i) items present in the line
item “restructuring and other items” or such similar line item; (ii)
mark-to-market adjustments for fuel hedges recorded in periods other than the
settlement period; (iii) other special, unusual, or nonrecurring items which are
disclosed in publicly available filings with the SEC; and (iv) implied interest
in aircraft rent expense, and amortized pension expense related to gains/losses
that impact accumulated other comprehensive income (“AOCI”).

(3)
“Average Invested Capital” means, subject to Section 4(b)(v)(B) below, Delta’s
total invested capital determined based on the average of thirteen calendar
quarters


5
    

--------------------------------------------------------------------------------



measured from the last calendar quarter preceding the Performance Period, using
the following formula, (A+B), where:
A = Adjusted Book Value of Equity; and
B = Adjusted Net Debt.
(4)
“Adjusted Book Value of Equity” for Delta shall be calculated quarterly based on
its regularly prepared internal financial statements (i) with an initial
starting value for the quarter ending December 31, 2015 (the “Initial Value”)
equal to the book value of equity determined in accordance with GAAP as of
December 31, 2015, but excluding the impact of gains or losses as of December
31, 2015 associated with (1) the cumulative pension and other post-employment
retirement benefits net balance recorded in AOCI; (2) the derivative contracts
and associated items net balance recorded in AOCI; and (3) the deferred tax
asset valuation allowance balance and (ii) using the following formula for each
subsequent quarter thereafter, (A+B+C), where:

A = The Initial Value;
B =  The cumulative amount starting as of January 1, 2016  and ending as of the
last day of the applicable calendar quarter of the Company’s pre-tax income
determined in accordance with GAAP, but (i) excluding:  (1) items present in the
line item “restructuring and other items” or such similar line item; (2)
mark-to-market adjustments for fuel hedges recorded in periods other than the
settlement period; and (3) other special, unusual, or nonrecurring items which
are disclosed in publicly available filings with the SEC and (ii) including
expenses due to amortization of post-employment benefit losses in AOCI that have
occurred during the Performance Period; and
C = in the event that the Company pays a dividend or issues or repurchases
additional Common Stock for cash during the Performance Period (but excluding
the exercise of any employee stock option for cash or any other issuance of
Common Stock to employees), (i) the gross cash proceeds of the equity issuance
or (ii) the gross cash payments for the equity repurchase or dividends, before
adjustment for any applicable fees or charges associated therewith. 
(5)
“Adjusted Net Debt” for Delta shall be calculated quarterly based on its
regularly prepared internal financial statements using the following formula
(A+B-C), subject to Section 4(b)(v)(B), where:

A = Total gross long term debt and capital leases (including current maturities)
that reflect Delta’s actual obligations to lenders or lessors, including any
adjustments from the book value to reflect premiums or discounts that may be
amortizing;
B = Annual aircraft rent expense multiplied by seven; and
C = Unrestricted cash, cash equivalents and short-term investments.    
(v)     Vesting.


(A)    General. Subject to the terms of the 2007 Performance Plan, the 2016
LTIP, and all other conditions included in any applicable Award Agreement, the
Performance Award shall vest, as described in this Section 4(b)(v), as of the
end of the Performance Period to the extent that the

6
    

--------------------------------------------------------------------------------



Company’s actual performance results meet or exceed Threshold level with respect
to Average Annual Operating Income Margin, Customer Service Performance and/or
Return on Invested Capital, as applicable and as described below. For purposes
of Average Annual Operating Income Margin, the Company’s performance is compared
against the Composite Performance of the Industry Composite Group.


(B)    Committee’s Authority. In determining the Average Annual Operating Income
Margin for Delta and each member of the Industry Composite Group and the Return
on Invested Capital for Delta, the Committee shall make such adjustments with
respect to any subject company as is necessary to ensure the results are
comparable, including, without limitation, differences in accounting policies,
practices, guidelines, reclassifications or restatements (for example, fuel
hedging, purchase accounting adjustments associated with mergers, acquisitions
or divestures, or fresh start accounting as a result of emergence from
bankruptcy). Without limiting the generality of the forgoing, the Committee
shall (i) make such determinations based on financial data filed by the subject
company with the U.S. Department of Transportation or otherwise and (ii) exclude
from any calculation any item of gain, loss, or expense to be special or unusual
in nature or infrequent in occurrence.


(C)    Impact of Certain Events. A company shall be automatically removed from
the Industry Composite Group in the event that any of the following occur during
or with respect to the Performance Period: (i) such company ceases to maintain
or does not timely prepare publicly available statements of operations prepared
in accordance with GAAP; (ii) such company is not the surviving entity in any
merger, consolidation, or other non-bankruptcy reorganization (or survives only
as a subsidiary of an entity other than a previously wholly owned subsidiary of
such company); (iii) such company sells, leases, or exchanges all or
substantially all of its assets to any other person or entity (other than a
previously wholly owned subsidiary of such company); (iv) such company is
dissolved and liquidated; or (v) more than 20% of such company's revenues
(determined on a consolidated basis based on the regularly prepared and publicly
available statements of operations of such company prepared in accordance with
GAAP) for any fiscal year of such company are attributable to the operation of
businesses other than such company's airline business and such company does not
provide publicly available statements of operations with respect to its airline
business that are separate from the statements of operations provided with
respect to its other businesses.


(D)    Transactions Between Airlines. To the extent reasonably practicable, in
the event of a merger, consolidation, or similar transaction during the
Performance Period between Delta and any other airline, including a member of
the Industry Composite Group, or between any member of the Industry Composite
Group and any other airline, including another member of the Industry Composite
Group (an “Airline Merger”), Average Annual Operating Income Margin for any such
company involved in an Airline Merger will be calculated on a combined basis as
if the Airline Merger had occurred on January 1, 2016, removing the effects of
purchase accounting-related adjustments. Furthermore, to the extent reasonably
practicable, in the event of an acquisition or divestiture, or similar
transaction during the Performance Period between Delta and any regional carrier
or between any member of the Industry Composite Group and any regional carrier
(a “Regional Carrier Transaction”), Average Annual Operating Income Margin and,
as applicable, Return on Invested Capital for any such company involved in a
Regional Carrier Transaction will be calculated to remove the impact of any
reclassifications of costs from (or to) such company’s presentation of contract
carrier expense to (or from) the other expense line items on the statement of
operations (determined based on the regularly prepared and publicly available
statements of operations of such company prepared in accordance with GAAP).



7
    

--------------------------------------------------------------------------------



(E)    Vesting/Performance Measures. The payment, if any, a Participant will
receive in connection with the vesting of the Performance Award will be based on
the following:


 


Performance Measure


Weighting


Threshold
(50% of Target)
Target
(100% of Target)
Maximum
(200% of Target)
 
Average Annual Operating
Income Margin


Composite Performance
0.5% points above Composite Performance
1.5% points above Composite Performance
50%
Customer Service
Performance—Domestic


+0% points
+2.4% points
+3.7% points or higher
15%
Customer Service
Performance—International


+2.0% points
+4.3% points
+5.7% points or higher
10%
Return on Invested Capital


16.0%
18.0%
20.0% or higher
25%



Any portion of a Performance Award that does not vest at the end of the
Performance Period will immediately lapse and become void. Payouts based on the
above performance measures will be straight-line interpolated when actual
performance results fall above Threshold and below Target or above Target and
below Maximum.
(vi)        Timing of Payment. The payout, if any, of any Performance Award that
vests under Section 4(b)(v) will be made as soon after the end of the
Performance Period as the payment amount can be finally determined, but in no
event later than March 15, 2019, unless it is administratively impracticable to
do so, and such impracticability was not foreseeable at the end of 2018, in
which case such payment shall be made as soon as administratively practicable
after March 15, 2019.
(vii)    Accelerated Vesting/Forfeiture upon Termination of Employment. The
Performance Awards are subject to the following terms and conditions.
  
(A)     Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, the
Participant’s target Performance Award will be recalculated and will be the
result of the following formula (the “Adjusted Performance Award”): S × (T ÷ 36)
where,


S = the portion of the Participant’s target Performance Award as of the Grant
Date; and
T = the number of calendar months from January 1, 2016 to the date of such
Termination of Employment (rounded up for any partial month).

8
    

--------------------------------------------------------------------------------



Thereafter, the Participant will be eligible to receive a payment, if any, in
cash based on the Adjusted Performance Award which will vest and become payable
under Section 4(b)(v) in the same manner and to the same extent as if the
Participant’s employment had continued.
(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement)
prior to the end of the workday on December 31, 2018, the Participant will
immediately forfeit any unpaid portion of the Performance Award as of the date
of such Termination of Employment. In the event a Participant incurs a
Termination of Employment by reason of a voluntary resignation (other than for
Good Reason or Retirement) on or after January 1, 2019, subject to the
Participant’s execution of a waiver and release of claims in a form and manner
satisfactory to the Company, the Participant will remain eligible for any unpaid
Performance Award, which award will vest and become payable under Section
4(b)(v) in the same manner and to the same extent as if the Participant’s
employment had continued.


(C)    Retirement. Subject to Section 4(b)(vii)(F) below, upon a Participant’s
Termination of Employment due to Retirement, subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, the Participant’s target Performance Award will be recalculated in
accordance with the formula set forth in Section 4(b)(vii)(A) above. Thereafter,
the Participant will be eligible to receive a payment, if any, in cash based on
the Adjusted Performance Award which will vest and become payable under Section
4(b)(v) in the same manner and to the same extent as if the Participant’s
employment had continued.
    
(D)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Participant’s Performance Award will immediately
become vested at the target level and such amount will be paid in cash as soon
as practicable thereafter to the Participant or the Participant’s estate, as
applicable.

    (E)     For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, the Participant will immediately forfeit any unpaid portion
of the Performance Award as of the date of such Termination of Employment.

    (F)    Retirement-Eligible Participants Who Incur a Termination of
Employment for Other Reasons. If a Participant who is eligible for Retirement
is, or would be, terminated by the Company without Cause, such Participant shall
be considered to have been terminated by the Company without Cause for purposes
of the 2016 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2016 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.


(viii)    Change in Control. Notwithstanding the forgoing and subject to Section
5 below, upon a Participant’s Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he or she is employed by an Affiliate at the
time the Company sells or otherwise divests itself of such Affiliate) on or
after a Change in Control but prior to the second anniversary of such Change in
Control, subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, the Participant’s
outstanding Performance Award shall immediately become vested at the target
level and such amount will be paid in cash to the Participant as soon as
practicable. With respect to any Participant who incurs a Termination of
Employment by the Company without Cause or who resigns for Good Reason prior to
a Change in Control, if a Change in Control occurs thereafter during the
Performance Period, such Participant’s Adjusted Performance Award, will
immediately become vested and be paid in cash to the Participant as soon as
practicable.

9
    

--------------------------------------------------------------------------------



(c)    Restricted Stock Units
(i)        Award Grant. A Participant may receive Restricted Stock Units as
specified in the Participant’s Award Agreement (the “RSU”).


(ii)        Grant Date. The Grant Date of the RSUs will be determined in
accordance with the Company’s Equity Award Grant Policy, as in effect from time
to time, and set forth in the Participant’s Award Agreement.


(iii)    Risk of Forfeiture. Until an RSU becomes vested, a Participant will not
be permitted to sell, exchange, assign, transfer or otherwise dispose of the RSU
and the RSU will be subject to forfeiture as set forth below.


(iv)    Vesting. Subject to the terms of 2007 Performance Plan and the 2016
LTIP, the RSUs will vest with respect to one-third of the RSUs on each of the
following dates: (A) February 1, 2017 (“First RSU Installment”), (B) February 1,
2018 (“Second RSU Installment”) and (C) February 1, 2019 (“Third RSU
Installment”).4


As soon as practicable after any RSUs become vested, the Company shall pay to
Participant in cash a lump sum amount equal to the number of RSUs vesting
multiplied by the closing price of a Share of Common Stock on the New York Stock
Exchange on the vesting date or, if the Common Stock was not traded on the New
York Stock Exchange on the vesting date, the last date prior to the vesting date
that the Common Stock was traded on the New York Stock Exchange.


(v)    Accelerated Vesting; Forfeiture. The RSUs and the vesting provisions set
forth in this Section 4(c) are subject to the following terms and conditions:
  
(A)    Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, a number
of RSUs equal to the Pro Rata RSU Portion will become immediately vested as of
the date of such Termination of Employment. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason,
any unvested RSUs, other than the Pro Rata RSU Portion, shall be immediately
forfeited.

























 
 
 
 
 
 
 
4 The number of RSUs subject to each RSU Installment will be equal to the total
number of RSUs divided by three; provided, that if this formula results in any
fractional RSU allocation to any RSU Installment, the number of RSUs in the
First RSU Installment and, if necessary, the Second RSU Installment, will be
increased so that only full RSUs are covered by each RSU Installment. For
example, if an RSU Award covers 1,000 RSUs, the RSU will vest with respect to
334 RSUs under the First RSU Installment and 333 RSUs under each of the Second
and Third RSU Installments.


 


10
    

--------------------------------------------------------------------------------



“Pro Rata RSU Portion” means, with respect to any RSU Installment that is not
vested at the time of a Participant’s Termination of Employment, the number of
RSUs covered by such RSU Installment multiplied by a fraction (i) the numerator
of which is the number of calendar months5 from the Grant Date to the date of
such Termination of Employment, rounded up for any partial month and (ii) the
denominator of which is twelve (12) for the First RSU Installment, twenty-four
(24) for the Second RSU Installment and thirty-six (36) for the Third RSU
Installment.6
(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any unvested portion of the RSUs shall be immediately forfeited.
(C)    Retirement. Subject to Section (4)(c)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any RSU
Installment that is not then vested, subject to the Participant’s execution of a
waiver and release of claims in a form and manner satisfactory to the Company, a
number of RSUs equal to the Pro Rata RSU Portion will become immediately vested
as of the date of such Termination of Employment. Pro Rata RSU Portion has the
meaning set forth in Section 4(c)(v)(A) above. Upon a Participant’s Termination
of Employment by reason of Retirement, any unvested RSUs, other than the Pro
Rata RSU Portion, shall be immediately forfeited.


(D)     Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, all unvested RSUs will immediately vest as of the date
of such Termination of Employment.


(E)     For Cause. Upon a Participant’s Termination of Employment by the Company
for Cause, any unvested portion of the RSUs shall be immediately forfeited.
(F)    Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement, is, or would
be, terminated by the Company without Cause, such participant shall be
considered to have been terminated by the Company without Cause for purposes of
this Agreement rather than having retired, but only if the Participant
acknowledges, that absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered a retiree for purposes of
any other program, plan or policy of the Company, for purposes of this
Agreement, the Participant’s employment shall be considered to have been
terminated by the Company for Cause.
(vi)    Change in Control. Notwithstanding the foregoing and subject to Section
5 below, upon a Participant’s Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he or she is employed by an Affiliate at the
time the Company sells or otherwise divests itself of such Affiliate) on or
after a Change in Control, but prior to the second anniversary of such Change in
Control, subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, any unvested portion of
the RSUs will immediately vest as of the date of such Termination of Employment.





 
 
 
 
 
 
 
5 For purposes of the 2016 LTIP, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2016 will
elapse as of February 29, 2016, two months will elapse on March 31, 2016, and so
on.


  
6 If this formula results in any fractional RSUs, the Pro Rata RSU Portion will
be rounded up to the nearest whole RSU.




11
    

--------------------------------------------------------------------------------



(vii)    Dividend Equivalents. In the event a cash dividend shall be paid with
respect to Shares at a time the RSUs have not vested, the Participant shall be
eligible to receive, upon the vesting of the RSUs, a cash payment equal to the
amount of the cash dividend per Share multiplied by the number of RSUs held by
the Participant. The vesting provisions under Section 4(c)(iv) above shall apply
to any such dividend equivalent.
(d)    Stock Option
(i)    Award Grant. A Participant may receive a Non-Qualified Stock Option
covering the number of Shares as specified in the Participant’s Award Agreement
(the “Option”).     


(ii)    Grant Date. The Grant Date of the Option will be determined by the
Committee in accordance with the Company’s Equity Award Grant Policy, as in
effect from time to time, and set forth in a Participant’s Award Agreement.


(iii)    Exercise Price. The exercise price of the Option is the closing price
of a Share on the New York Stock Exchange on the Grant Date.


(iv)     Exercise Period/Performance Measures. Subject to the terms of the 2007
Performance Plan and the 2016 LTIP, an Option shall:


(A)    vest and become exercisable upon the achievement of either of the
following two performance measures in the proportion and on the dates (each an
“Option Installment Vesting Date”) set forth below:


(1)
If there is a payout under the Company’s broad-based employee profit sharing
program for ground and flight attendant employees (the “Profit Sharing Program”)
for 2016, the Option shall vest and become exercisable with respect to one-third
of the Shares on each of the following dates: (I) February 1, 2017 (the “First
Option Installment”), (II) February 1, 2018 (the “Second Option Installment”)
and (III) February 1, 2019 (the “Third Option Installment”); or



(2)
If there is no payout under the Profit Sharing Program for 2016, but there is a
payout under the Profit Sharing Program for 2017, the Option shall vest and
become exercisable with respect to (I) the First and Second Option Installments
on February 1, 2018 and (II) the Third Option Installment on February 1, 2019;
and

(B)    be exercisable through and including the day immediately preceding the
tenth anniversary of the Grant Date (the “Expiration Date”).


In the event there is no Profit Sharing Program payout for either 2016 or 2017,
the Option shall be immediately forfeited (regardless of whether there is a
Profit Sharing Program payout for 2018).


(v)    Change in Exercisability and Exercise Period upon Termination of
Employment. The exercisability of the Option and the exercise period set forth
in Section 4(d)(iv) are subject to the following terms and conditions:


(A)    Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, the Pro
Rata Option Portion of any Option Installment that is not exercisable at the
time of such

12
    

--------------------------------------------------------------------------------



Termination of Employment (1) will vest and become exercisable, if applicable,
under Section 4(d)(iv) above in the same manner and to the same extent as if the
Participant’s employment had continued and (2) the entire then exercisable
portion of the Option, as applicable, shall be exercisable during the period:
(I) beginning on the applicable Option Installment Vesting Date and (II) ending
on the earlier of (x) the later of the third anniversary of (i) such Termination
of Employment or (ii) the applicable Option Installment Vesting Date or (y) the
Expiration Date. Upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason, any portion of the Option
that is not exercisable at the time of such Termination of Employment, other
than the Pro Rata Option Portion, shall be immediately forfeited.


“Pro Rata Option Portion” means, with respect to any Option Installment that is
not exercisable at the time of a Participant’s Termination of Employment, the
number of Shares covered by such Option Installment multiplied by a fraction (i)
the numerator of which is the number of calendar months from the Grant Date to
the date of such Termination of Employment, rounded up for any partial month and
(ii) the denominator of which is twelve (12) for the First Option Installment,
twenty–four (24) for the Second Option Installment, and thirty-six (36) for the
Third Option Installment.7 
(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement):
(1) any portion of the Option that is not exercisable at the time of such
Termination of Employment shall be immediately forfeited and (2) any portion of
the Option that is exercisable at the time of such Termination of Employment
shall remain exercisable until the earlier of (I) 90 days after such Termination
of Employment or (II) the Expiration Date.
(C)    Retirement. Subject to Section 4(d)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, the Pro Rata Option Portion of any Option Installment that is not
exercisable at the time of such Termination of Employment (1) will vest and
become exercisable, if applicable, under Section 4(d)(iv) above in the same
manner and to the same extent as if the Participant’s employment had continued
and (2) the entire then exercisable portion of the Option shall be exercisable
during the period: (I) beginning on the applicable Option Installment Vesting
Date and (II) ending on the earlier of (x) the later of the third anniversary of
(i) such Termination of Employment or (ii) the applicable Option Installment
Vesting Date or (y) the Expiration Date. Pro Rata Option Portion has the meaning
set forth in Section 2(a) above. Upon the Participant’s Termination of
Employment by reason of Retirement, any portion of the Option that is not
exercisable at the time of such termination, other than the Pro Rata Option
Portion, shall be immediately forfeited.


(D)     Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, any Option Installment that is not exercisable at the
time of such Termination of Employment shall vest and become exercisable and the
then exercisable portion of the Option shall be exercisable during the period:
(1) beginning on the date of such Termination of Employment and (2) ending on
the earlier of (I) the third anniversary of such Termination of Employment or
(II) the Expiration Date.









 
 
 
 
 
7 If this formula results in any fractional Share, the Pro Rata Option Portion
will be rounded up to the nearest whole Share.




13
    

--------------------------------------------------------------------------------



(E)     For Cause. Upon a Participant’s Termination of Employment by the Company
for Cause, any unexercised portion of the Option shall be immediately forfeited,
including any portion that was then exercisable.
(F)    Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the Agreement rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the Agreement,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.
(G)    Change in Control. Notwithstanding the foregoing and subject to Section 5
below, upon a Participant’s Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he or she is employed by an Affiliate at the
time the Company sells or otherwise divests itself of such Affiliate) on or
after a Change in Control but prior to the second anniversary of such Change in
Control, subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, any Option Installment
that is not exercisable at the time of such Termination of Employment shall vest
and become exercisable, and the entire then exercisable portion of the Option
shall be exercisable during the period (1) beginning on the date of such
Termination of Employment and (2) ending on the earlier of (I) the third
anniversary of such Termination of Employment or (II) the Expiration Date.

5.    Potential Reduction in Payments Due to Excise Tax. In the event that a
Participant becomes entitled to benefits under the 2016 LTIP, then such
benefits, together with any payment or consideration in the nature of value or
compensation to or for the Participant’s benefit under any other agreement with
or plan of Delta, shall be subject to reduction as set forth in Section 4(e) of
the 2009 Delta Air Lines, Inc. Officer and Director Severance Plan, which
relates to the excise tax under Section 4999 of the Code.
6.    Definitions. For purposes of the 2016 LTIP, the following definitions are
hereby modified as set forth below and will apply in lieu of the definitions set
forth in the 2007 Performance Plan or as modified, as applicable.
(a)For purposes of the 2016 LTIP, “Good Reason” shall have the meaning set forth
in the 2007 Performance Plan except the following will be ignored for purposes
of determining whether a Participant has suffered a reduction that constitutes
Good Reason under the 2016 LTIP: (i) any long-term award made to a Participant
under the 2007 Performance Plan; (ii) any other equity-based awards or other
incentive compensation awards made to a Participant by Delta (or any Affiliate
or former Affiliate); and (iii) any retention payment or special travel benefits
provided to a Participant as a result of his or her initial employment with
Delta or any Affiliate.
(b)    For purposes of the 2016 LTIP, “Retirement” means a Termination of
Employment (other than for Cause or death) either: (i) on or after a
Participant’s 62nd birthday provided that such Participant has completed at
least 5 years’ service since his or her most recent hire date with the Company
(or an Affiliate or former Affiliate) or (ii) on or after a Participant’s 52nd
birthday provided that such Participant has completed at least 10 years’ service
since his or her most recent hire date with the Company (or an Affiliate or
former Affiliate).
7.    Clawback. Notwithstanding anything to the contrary in the 2016 LTIP and
subject to further amendment of this Section 7 to the extent required to be in
compliance with any applicable law or regulations or Delta’s internal clawback
policy, as it may be amended from time to time, if the Committee determines that
a vice president or more

14
    

--------------------------------------------------------------------------------



senior officer Participant has engaged in fraud or misconduct that caused, in
whole or in part, the need for a required restatement of Delta’s financial
statements filed with the SEC, the Committee will review all incentive
compensation awarded to or earned by the Participant, including, without
limitation, any Award under the 2016 LTIP, with respect to fiscal periods
materially affected by the restatement and may recover from the Participant all
such incentive compensation to the extent that the Committee deems appropriate
after taking into account the relevant facts and circumstances. Any recoupment
hereunder may be in addition to any other remedies that may be available to
Delta under applicable law, including, disciplinary action up to and including
termination of employment.


8.    Section 409A of the Code. To the extent required to be in compliance with
Section 409A of the Code, and the regulations promulgated thereunder (together,
“Section 409A”), notwithstanding any other provision of this Plan, (a) any
payment or benefit to which a Participant is eligible under the 2016 LTIP,
including a Participant who is a “specified employee” as defined in Section
409A, shall be adjusted or delayed and (b) any term of the 2016 LTIP may be
adjusted, in such manner as to comply with Section 409A and maintain the intent
of the 2016 LTIP to the maximum extent possible. More specifically, to the
extent any payment provided to a Participant under the 2016 LTIP constitutes non
excepted deferred compensation under Section 409A and the Participant is at the
time of his termination of employment considered to be a “specified employee”
pursuant to the Company’s policy for determining such employees, the payment of
any such non excepted amount and the provision of such non excepted benefits
will be delayed for six months following the Participant’s separation from
service. Notwithstanding the foregoing, Delta shall not have any liability to
any Participant or any other person if any payment is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and does
not satisfy the additional conditions applicable to nonqualified deferred
compensation under Section 409A.
     

15
    